In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-20-00089-CV
                  ___________________________

IN RE KST CAPITAL, LLC, TOBIN PARKER, TOBIN M. PARKER, JR., AND
                W. SCHREINER PARKER, Relators




                         Original Proceeding
                   Trial Court No. 048-299865-18


                 Before Kerr, Bassel, and Wallach, JJ.
                 Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and motion for emergency relief are denied.


                                                    Per Curiam

Delivered: March 12, 2020




                                          2